Citation Nr: 0205300	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  95-24 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date prior to March 31, 1999, 
for special monthly pension.

2.  Entitlement to service connection for Morton's neuroma of 
the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to February 
1946.

The RO received the veteran's claim for special monthly 
pension benefits, based on the veteran's need for aid and 
attendance, on December 16, 1999.  Special monthly pension 
benefits were granted in June 2000 with an effective date of 
March 31, 1999.  The veteran contends that he is entitled to 
an earlier effective date that corresponds with the date his 
claim was received.  The Board has rephrased the first issue 
on appeal to more clearly state the issue under review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An effective date of March 31, 1999, was assigned for the 
special monthly pension based on a March 1999 VA physical 
examination report that found that the veteran's lower left 
extremity was completely dysfunctional due to exquisite, 
profound foot pain; the left foot dysfunction prevents the 
veteran from protecting himself from the hazards of daily 
living and from carrying out such activities as shopping, 
housekeeping, cooking and laundry.

3.  Morton's neuroma was not shown in service; Morton's 
neuroma is not causally related to service. 




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
prior to March 31, 1999, for special monthly pension benefits 
have not been met.  38 U.S.C.A. §§ 5207, 5110,   (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.157, 3.400(b)(1)(ii) (2001).

2.  Morton's neuroma was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Assist

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, (hereafter the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 011-00. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2001)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.


While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit decided 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002).  
In that decision, the Federal Circuit held that Section 3A of 
the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Precedent opinions of the chief legal officer of 
the Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  For purposes of this 
determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA. 

Following a detailed review of the claims folder, the Board 
finds that the RO has fulfilled the requirements of the VCAA 
in this matter.  Although the file indicates that the veteran 
receives Supplemental Security Income, the Board finds that 
obtaining social security records would not present a 
reasonable probability of substantiating the veteran's 
claims.  In this regard, the Board notes that the letters 
Social Security Administration letter of record is dated in 
March 1994.  The veteran does not claim entitlement to 
special monthly pension until December 1994 and, as will be 
discussed in detail later, there is compelling evidence in 
the records in 1995 and 1996 that do not support an earlier 
effective date.  Accordingly, the Board finds there is no 
reasonable possibility that records from 1994 or earlier 
could substantiate the veteran's claim for an earlier 
effective date for special monthly pension.  With regard to 
the records' impact on the veteran's service connection claim 
for Morton's neuroma, the veteran has not alleged any 
treatment of his feet other than the surgeries in the late 
1980s, which is referenced numerous times in medical 
histories.  A gap of 40 years exists between service and 
recurring complaints or treatment of the feet.  Absent an 
allegation that treatment records exist that show chronicity 
of the veteran's current foot disorder, social security 
records do not present a reasonable possibility of 
substantiating the veteran's claim for service connection.  
The RO has obtained the veteran's private records.  The RO 
has provided the veteran with numerous thorough VA 
examinations. 

B.  Legal Criteria

Pension benefits are payable at a special, higher rate (with 
a higher minimum 
income limit) to a veteran who needs regular aid and 
attendance.  38 U.S.C.A. §§ 1502(b), 1521(d); 38 C.F.R. §§ 
3.351(a)(1), 3.352.  The need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. § 
3.351(b).

The criteria for establishing the need for regular aid and 
attendance requires that the veteran be blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less in 
both eyes, or concentric contraction of the visual field to 
five degrees or less; or that he be a patient in a nursing 
home because of mental or physical incapacity; or that he 
establish a factual need for aid and attendance.  U.S.C.A. § 
1502(b) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.351, 3.352.

Under the provisions of 38 C.F.R. § 3.352(a), the criteria 
for establishing a factual need for aid and attendance 
include the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
the frequent need of adjustment of any special prosthetic or 
orthopedic appliances; the inability of the veteran to feed 
himself; the inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  An individual 
who is bedridden, as that term is defined by regulation, 
meets the criteria for aid and attendance.  Id.

For the purpose of the above, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has interpreted 38 C.F.R. § 3.352(a) as meaning that 
although all of the enumerated factors need not be met for a 
finding of helplessness, at least one of the factors must be 
found in order to make such a finding.  Turco v. Brown, 9 
Vet. App. 222 (1996).

Regulations further provide that a veteran who does not 
qualify for an increased pension based on the need of regular 
aid and attendance of another person shall be entitled to an 
increased pension if, in addition to having a single 
permanent disability evaluated as 100 percent disabling under 
a regular schedular evaluation, the veteran has an additional 
disability or disabilities independently ratable at 
60 percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling, and which involve 
different anatomical segments or bodily systems, or, if in 
addition to having a single permanent disability evaluated as 
100 percent disabling under a regular schedular evaluation a 
veteran is substantially confined as a direct result of his 
disabilities to a dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 3.351(d).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2001).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2001).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The effective date of an evaluation and award of compensation 
after a final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is later, 
except as otherwise provided.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(q)(1)(ii).

C.  Facts

Service medical records show that the veteran underwent a 
physical examination in July 1944 when entering service.  The 
enlistment physical examination report indicates no 
abnormalities or defects.   In October 1944, the veteran was 
retained in the dispensary for three days for the treatment 
of active arthritis in the feet.  He was discharged to duty 
with noted improvement.  In December 1944, the veteran sought 
treatment for his feet.  Physical examination revealed a 
splaying of the forefeet with plantar warts under pressure 
areas of the metatarsal heads.  The long arches were fairly 
well supported.  The examining doctor suggested a metatarsal 
bar to relieve metatarsal pressure.  There are no further 
entries pertaining to the veteran's feet.  The veteran 
received a medical discharge based on a physical disability 
not related to his feet.

The veteran underwent a physical examination in February 
1995.  The medical history reveals that the veteran's only 
medication were eyedrops and eye cream.  He reported that he 
has not smoked since 1956, but previously smoked 11/2 packs a 
day for 21 years.  He has two drinks of alcohol per week.  
Until ten years ago, he drank two to three drinks a day.  The 
examiner noted that no medical records were made available 
for the evaluation.  The physical examination revealed the 
veteran was obese and right-handed by history.  His skin was 
unremarkable.  His lymphatics, head and nose were normal.  
The tympanic membranes were mildly thickened and scarred and 
his canals were normal.  His eyes were unremarkable.  All 
pulses were normal.  There was no heart or fourth murmur 
heart sound.  There was no edema.  Pulse was regular.  The 
chest was clear to percussion and auscultation.  There were 
no rales, rhonchi, or wheezes.  Breath sounds were normal.  
The digestive system, genitourinary system and endocrine 
system were all normal.  The diagnosis was obesity.  The 
examining physician opined that from a general medical point 
of view, the veteran was not precluded from sustained 
employment.

The veteran underwent a separate examination of his spine.  
The veteran's current complaints were various periods of pain 
in his neck, his mid-back, his low back, and a very painful 
left foot following two surgeries.  The veteran reported the 
surgeries occurred six and eight years earlier for spurs.  He 
indicated that the spurs developed after something had fallen 
on his foot in service.  He disclosed that this was never 
reported.  The veteran stated that he has pain all of the 
time and the pain is getting worse.  He had been taking 4-6 
Tylosin a day, but had to discontinue it because of problems 
with constipation.  He also complained of occasional numbness 
and tingling, both in the arms and the legs, having a bad 
memory and difficulty with mathematics ever since a myelogram 
in December 1993. 

Range of motion studies showed that the neck flexed forward 
to 30 degrees and extended backward to 20 degrees.  Right and 
left lateral flexion was to 20 degrees and rotation in either 
direction was to 20 degrees.  The lumbar spine flexed forward 
to 30 degrees and extended backward to 20 degrees.  Right and 
left lateral flexion and rotation in either direction were to 
20 degrees.  Left foot had full range of motion of the ankle, 
being 20 degrees in dorsiflexion and 40 degrees in plantar 
flexion without difficulty.  Surgical scars were noted on the 
dorsum of the foot.  The patient was alert, oriented and 
cooperative to person, place and time.  The memory seemed 
grossly good for three objects at 20 minutes.  Motor 
examination revealed 5/5 strength.  Reflexes were 2+ and 
symmetric.  There were no pathological reflexes.  Sensory was 
intact to pinprick and light touch bilaterally.  Gait was 
normal.  The diagnoses were as follows:  (1) cervical, 
thoracic and lumbar spondylosis probable, (2) memory loss 
secondary to possible reaction to migraine, and (3) pain in 
left foot secondary to two surgeries and original injury-X-
ray consistent with diagnoses (mild).

X-rays of the cervical spine were interpreted to show 
prominent cervicothoracic kyphosis, degenerative disk disease 
C1-2, C5-6 and C6-7 and anterior productive changes at C4-5 
and C5-6, slight anterior subluxation C4 and C5, mild 
degenerative changes of the facet joints with narrowing, and 
the neural foramina are suboptimally delineated presumably 
due to inability of the patient to be positioned properly.  

X-rays of the lumbar spine and pelvis were interpreted to 
show the following: (1) suspect mild diffuse bony 
demineralization, (2) approximately 10 percent anterior loss 
of height at level T12 and 15 to 20 percent loss of height 
L1, compatible with prior trauma, (3) degenerative disk 
disease suspected at all levels T12-L1 through L5-S1 with 
vacuum phenomenon at all of these levels and question 
obliteration of the disk space L5-S1 versus calcification 
versus overlying osteophytosis, (4) mild productive changes 
anterolaterally at all levels in the lumbar spine, and (5) 
sacroiliac joints, hip joints and symphysis pubis appear 
intact.  Vascular calcification is present in the abdominal 
aorta and iliac arteries.  X-rays of the thoracic spine 
showed moderate scoliosis upper convexity to the right and 
lower convexity to the left with productive degenerative 
changes in the mid and lower thoracic spine and diffuse bony 
demineralization.  Mild disk-space narrowing is suspected in 
the mid and lower thoracic intervertebral disk spaces.  

X-rays of both feet were interpreted to show the following:  
(1) diffuse bony demineralization and mild hammer-toe 
deformities bilaterally, (2) moderate erosive changes along 
the medial and dorsal margins of both 1st metatarsal heads, 
compatible with gout-clinical correlation is necessary, (3) 
short 4th metatarsal on the left, and (4) moderate inferior 
calcaneal spur on the right and small inferior calcaneal spur 
on the left-feet are otherwise unremarkable.

The veteran underwent a VA physical examination in May 1996.  
The medical history indicates that after two years in the 
service, the veteran worked as a real estate broker for over 
40 years and restored old cars on a part-time basis.  He was 
not employed at the time of the examination due to his age, 
very poor eyesight and poor ambulation secondary to his foot 
problem.  His current complaints were marked muscle pain, 
back pain and neck pain.  He reported that he was recently 
diagnosed with diabetes mellitus, but has no symptoms 
referable to this and is on no medications for this at that 
time.  He also disclosed he had a memory disorder.

The physical examination showed that the head and neck were 
fused forward.  Extraocular movements were intact.  Pupils 
were equal, round and reactive to light and accommodation.  
Fundi were benign.  The heart was regular without murmurs.  
Lungs were clear to auscultation and percussion.  Abdomen was 
soft without masses or tenderness.  His gait was slow.  He 
was able to get up and down the hall okay and was able to get 
on and off of the examination table.  His muscles were very 
tight, particularly in his back and through his shoulders.  
Examination of the feet revealed some pedal edema at about 1+ 
level.  The examining physician noted that the veteran's 
biggest complaint was a sleeping disorder.  He reported 
difficulty sleeping, in large part because of his constantly 
having to get up to urinate.  The diagnostic impression was 
as follows: (1) rule out diabetes mellitus, (2) eye 
disability, and (3) neck, foot and back disorder, which 
presented a moderate impairment of gait and ambulation.  The 
examiner noted that the neck, foot and back disorder could be 
a significant impairment to getting to and from work and he 
concluded that the veteran certainly seemed both mentally and 
physically capable of self-care.

The veteran underwent a VA general medical examination in 
April 1997.  The medical history indicates that the veteran 
served in the Navy approximately 20 months.  Scarring in the 
left, upper lobe of his lung was found and X-rays were 
interpreted to show pulmonary tuberculosis.  He was placed on 
medical hold for five and one-half months and was 
administratively discharged after an extensive diagnostic 
work up, which produced no bacteriologic evidence of active 
tuberculosis.  The veteran's present complaints were of a 
foot condition and a lung condition.  The veteran had 
bilateral feet problems in the service.  Multiple plantar 
warts were diagnosed and he was given padding for his shoes.  
The veteran also had significant feet problems with 
prolonged, 40-mile marches.  Post-service, the veteran had no 
problems with his feet; then, he developed problems with his 
left foot.  He had three podiatric operations, which made his 
left foot worse.  He currently wears a full-fledged orthotic 
and has misshapened features in the  tarsal bones of the left 
foot.

Physical examination indicated that the veteran walks with a 
cane; he experiences considerable discomfort.  He has an 
arthralgic gait, which is from his left foot discomfort.  
There is deformity of the metatarsals and a number of 
surgical scars.  He has padding from a recent visit to the 
podiatrist.  The diagnostic impression was that the veteran 
developed Morton's neuromas subsequent to his time in 
service, had multiple surgeries, and related postoperative 
pain complications.  The examining physician opined that the 
Morton's neuromas were not related to the plantar warts and 
that it was more likely than not, unrelated to the forced 
marches in service.  The examiner concluded that his current 
condition developed during the normal activities of adult 
life and was markedly aggravated by surgery, and was not 
incurred in or aggravated by military service.

Spirometry revealed a mild obstructive ventilatory defect.  
Examination of the veteran's lungs showed they were clear to 
auscultation.  The diagnosis was left upper lob scarring.  
The examining physician concluded that scarring was a 
predisposing factor for the veteran's pneumonia of 1986 and 
1993.  Scarred lung is more vulnerable to infection and does 
carry some potential risk for disease and infection.  

The veteran underwent a VA physical examination in March 
1999.  The examining physician noted that the veteran arrived 
at the examination using a cane.  The medical history 
reflects that the veteran was discharged from the service and 
has been in automobile sales and real estate sales.  He 
continues to drive from time to time, only local trips.  The 
examiner opined that the veteran needs help with 
transportation and should not be driving himself.  Recent 
memory is poor and he has a problem with recognizing.  The 
veteran is unable to ambulate and his only excuse to leave 
the house is to drive which in the examiner's opinion, he 
should not be doing.  He is unable to walk and refuses to use 
a wheelchair.  The pain is so exquisite on his feet and he is 
markedly dysfunctional and disabled from the left lower 
extremity, primarily because he has nothing but a thin layer 
of skin over the metatarsal heads.  The metatarsal heads are 
exquisitely painful on the forefoot of the left foot with a 
marked subluxation and dysfunction, metatarsalgia and loss of 
any subcutaneous tissue.
 
The complaints of metatarsalgia of the left foot in 1944-45 
and an acute pulmonary infection in 1944, which resulted in 
several months of hospitalization.  The veteran is a former 
smoker of one pack per day for 50 years duration; he drinks 
occasionally.  He has had skin cancers removed from multiple 
areas of the body.  He has had multiple allergies.  The 
veteran has chronic obstructive pulmonary disease and has 
some air hunger and coughs up phlegm.  He does have chronic 
sinus drainage, smokes daily and has post-nasal drainage.  
Past pulmonary function tests have show interstitial fibroses 
above 50 percent.  CO diffusion is 40 percent of normal.  The 
veteran had been having back pain for 16-17 years following a 
motor vehicle accident, resulting in some fractured 
vertebrates and referral to the right posterolateral thigh 
and occasionally to the left posterolateral thigh.  He has 
limited motion in the back.  He has had no back surgery.  He 
has much pain due to chronic cervical spine strain.  He 
forces himself to go into traction twice a day with 12 
pounds.  This is the only way he is able withstand the pain.  
He is relieved somewhat with the traction, but does have some 
radiculopathy down the right arm into the forearm, but his 
grip is reasonably strong, about 3/5 bilaterally.  His feet 
"mashed up" in an automobile accident at age 17.  His feet 
are his most severe problem.  He has had foot surgery and as 
a consequence, has essentially no protection to the heads of 
the metatarsals that are extremely subluxed with claw toes 
and the heads of the metatarsals are easily palpated.  The 
veteran wears a prosthesis that is fairly formed and helps 
only very slightly.  

The examiner found that the veteran is unable to handle 
hazards of daily living.  He should not be on his feet for 
any yard work, house cleaning, cooking, shopping, or laundry; 
he should require help in all these areas.  He is able to 
conduct normal hygiene measures, such as shaving, if he stays 
off of his left foot.  The veteran has left ankle strain from 
abnormal walking due to excruciating metatarsal pain on the 
left foot, which is reactionary.  The examiner opined that 
there is no metatarsal phalangeal problem.  Both the left 
ankle strain and hip ache appear to be related to mechanical 
back strain.  The veteran gets out of bed at 4:00 and had 
breakfast at 7:00 (presumably a.m.), lunch at two or three 
o'clock and went to bed without dinner at 6:00 or 7:00 
(presumably p.m.).  While awake, the veteran watches TV, 
including the news and reads a great deal, including daily 
reading of the Bible.  He takes anti-hypertensive medication.  
The veteran leaves the house everyday.  He refuses to use a 
wheelchair and is unable to walk.
 
Physical examination demonstrated the head, eyes, and nose 
were not remarkable.  He had some missing molars with caps; 
the tongue protrudes midline.  The veteran had decreased 
breath sounds at the bases.  No distended veins were found 
and he had no thrills, rubs, murmurs or enlargement.  He had 
an occasional PVC (pulmonary ventricular contraction).  
Flexion of the back was to 70 degrees and extension was to 20 
degrees; both motions were with 2+ pain.  Right and left 
lateral bend was to 20 degrees and 15 degrees, respectively, 
with 1+ pain, bilaterally; right and left rotation was to 25 
degrees bilaterally, with 1+ pain.  The veteran had a double 
light reflex in the right eardrum.  Neck flexion was to 60 
degrees; extension was to 15 degrees.  He had a marked upper 
thoracic kyphosis.  Right and left bend was to 10 degrees; 
left and right rotation was to 25 degrees with pain on all 
movements.  The veteran had a PSA (prostate-specific antigen) 
of 13; he has carcinoma of the prostate.  Examination of the 
foot demonstrates exquisite pain and marked tenderness 4+ 
with a light touch to the metatarsals.  The diagnoses were as 
follows: (1) chronic obstructive pulmonary disease with air 
hunger, (2) obstructive uropathy with PSA of 13; (3) severe 
degenerative arthritis, cervical spine, (4) degenerative disc 
disease, lumbar spine, and (5) severe metatarsalgia and 
subluxation, absence of subcutaneous tissues, sole of left 
foot, resolving, and "exquisite pains of the head of the 
metatarsals to the extent that the left lower extremity is 
essentially dysfunctional absolutely with a strain of left 
ankle in effort to overcompensate."  

The examiner concluded that the veteran had an essential loss 
of any protective padding on the feet with exquisite, 
profound feet pain, making the lower left extremity 
completely dysfunctional.  The current feet problem prevents 
the veteran from protecting himself from the hazards of daily 
living and from carrying out such things as shopping, 
housekeeping, cooking, laundry and yard work.  He needs help 
in all those areas.  He opined that the current foot problems 
had their early onset in service.  The veteran leaves the 
house more than is safe for himself and others.  Although 
driving does not require the veteran to use his left foot, 
his memory failures inhibit safe driving.  He would benefit 
from use of a wheelchair or motorized wheelchair, which would 
increase his freedom and enable him to better protect himself 
from potential hazards that due to his poor lung capacity and 
inability to bear weight on his left lower extremity is 
significantly compromised.  He experiences dizziness and does 
fall, has chronic constipation and poor balance.  

The veteran also underwent an eye examination in March 1999.  
On examination the pertinent findings were uncorrected acuity 
was 20/200 for the right eye and 20/70 for the left eye at 
distance, and J7 in the right eye and J5 in the left ear at 
near.  Distance acuity with the veteran's present glasses was 
20/30-2 for the right eye and 20/40 for the left eye at 
distance, and J2 for the right eye and J3 for the left eye at 
near.  Peripheral visual fields were full to confrontation 
with a 3-millimeter white target against a black tangent 
screen.  The impression was mild to moderate right cataract, 
pseudophakia, left eye, and mild age related macular 
degeneration.

The veteran underwent a VA physical examination in March 
2000.  His wife accompanied him to the examination.  They 
reported that he stays very close to home, but does take 
short walks close by.  He disclosed that he did fall, but he 
believes that if he does not continue being active that he 
will rapidly deteriorate.  The wife indicated that she fears 
that he is getting early Alzheimer's and states that he asks 
the same question two or three times in the same day.  He 
needs the regular assistance of his wife to watch over him.  
He needed his wife to attend the examination.  The veteran 
was not currently hospitalized or bedridden.  He recently had 
dermatological surgery.  The wife handles the finances; the 
veteran is unable to manage his benefit payments.  

The veteran is unable to protect himself from hazards and 
dangers of his daily environment.  He becomes dizzy upon any 
exertion.  He denies any incontinence of bowel or bladder.  
His recent memory is deteriorating as evidenced by repeated 
questions.  His balance is poor and continues to ambulate 
with a cane.  He is able to shower and perform self-hygiene, 
but his shaving is very inefficient at times and his wife 
finishes the job.  His wife also helps him get dressed at 
times.  He did demonstrate his ability to remove his shoe and 
stocking, but he did so very laboriously.  The veteran 
reported that he gets out of bed at three or four o'clock and 
has breakfast at seven; he usually takes his walks in the 
morning.  He has lunch about noon and he often has snacks in 
the late afternoon.  He watches a lot of TV and goes to bed 
about seven o'clock.  Occasionally, he will take a nap during 
the day.

Regarding the diabetes mellitus, the veteran reported that he 
has had it for 20 years without ketoacidosis or hyperglycemic 
reactions.  He occasionally does become flushed.  He visits 
his diabetic care provider once a year, but does not take 
oral hyperglycemic medications.  He reports feeling like he 
is walking on cardboard lots of times and has hypoesthesia 
and loss of fat padding on the bottom of his feet.
Physical examination revealed a well-developed and well-
nourished man.  His blood pressure was 180/80 and his heart 
rate was 88.  His strength in his upper and lower extremities 
was reasonable.  He had reasonably food function of the neck 
and of the lumbosacral spine.  The posterior tibial was not 
palpated bilaterally, but the dorsalis pedis pulse was 1+.  
The capillary reflux was very slow and the forefoot and toes 
were cold.  He reported no pruritus or loss of strength.  
Deep tendon reflexes were 1+.  It appeared that the veteran 
had some early diabetic polyneuropathy.  The heads of the 
metatarsals were easily palpable in the foot.  Neck flexes 
only 60 degrees and extended to 15 degrees.  Back examination 
showed flexion of 70 degrees with 2+ pain and extension to 20 
degrees with 2+ pain.  Lateral bending is 20 degrees and 15 
degrees, right and left, respectively.  Rotation was to 25 
degrees, right and left, with some discomfort.  

The examining physician reviewed the medical records, noting 
the details of the veteran's service and employment history.  
Malignancies of the skin and on multiple body parts were 
noted as well as multiple allergies, fractured vertebrae from 
20 years ago, constant back pain, X-rays that revealed 
degenerative disk disease of the lumbosacral spine, and 
surgery on the fourth toe, left.  The examiner noted that the 
veteran adamantly resisted becoming dependent on a 
wheelchair.  He opined that the veteran needs help with 
housework, laundry, food preparation, getting dressed and 
shaving from time to time.  He opined that the veteran's 
musculoskeletal problems will continue to deteriorate.  He 
noted that the veteran had smoked in the past and does have 
some early air hunger, chronic cervical strain and ankle 
strain.  It was noted that he is left ankle dominant and the 
veteran occasionally has a drink.  A PSA of 13 and carcinoma 
of the prostate was also noted.  The diagnoses were: (1) 
intermittent memory loss, (2) loss of balance, (3) infrequent 
falls, (4) severe metatarsalgia, (5) absence of subcutaneous 
tissue, (6) plantar stress of the feet, left greater than the 
right.

The veteran underwent a psychiatric evaluation in April 2000.  
The medical history reveals that the veteran has never had a 
psychiatric hospitalization or outpatient treatment.  The 
veteran has a five-year history of drastically reduced short-
term memory and periods of confusion.  He displays no 
problems with personal hygiene and shows no inappropriate 
behavior or psychotic symptoms.  The only significant 
psychiatric history is possible heavy alcoholic intake for a 
number of years in his youth.  The veteran and his wife 
stated that they are unaware of any definite or clear-cut 
physical problems, but they reported that he might have 
diabetes mellitus.  The veteran has not been able to work and 
has been unemployed for the last 12 years.  He has been 
trying to get disability compensation for many years because 
of financial stress.  The veteran's subjective complaint was 
profound short-term memory deficiencies.

His wife accompanied the veteran.  He was punctual and neatly 
dressed and well groomed.  He is an attractive man, who 
appeared younger than his stated age, 81 years.  The veteran 
thought that the VA facility where the examination took place 
was some sort of US Naval facility.  He was unaware of the 
date; he thought it was March 1999, when in actuality it was 
April 2000.  He thought that he had been having problems with 
his memory for about two years.  He also thought that he had 
stopped working about two years ago, but in actuality, it had 
been 12 years.  He was unable to recall what he had for 
dinner the preceding night.  He did not know the name of the 
president, vice-president, or governor.  He was unable to 
name the former president.  The veteran stated that Los 
Angeles was 110 miles from San Diego and New York City was 
3000 miles away.  He was certain that there are only 48 
states.  He was able to accurately recite his phone number.  
An IQ was impossible to measure due to dementia.  The 
veteran's spouse reported that he is confused all day long.  
The couple both denied hallucinations or inappropriate 
behavior.  The veteran knew that the opposite of northwest 
was southeast and did quite well with serial sevens.  He was 
also able to spell world forwards and backwards.  He could 
not abstract proverbs.  The veteran's affect was appropriate 
but occasionally baffled.  His mood was euthymic.  His 
judgment and insight were poor.  His memory was severely 
compromised.  

The examiner saw no reason to conduct neuropsychiatric 
testing and opined that the veteran was incompetent to manage 
his own affairs.  The psychiatric diagnoses were as follows: 
Axis I- Dementia, most probably Alzheimer's disease, severe 
and progressive, Axis IV- current level of psychosocial 
stressors, code 3, minimum, and Axis V- current level of 
psychosocial functioning: current GAF 35.

The veteran underwent numerous radiologic studies at private 
facilities between November 1986 and February 1993, including 
myelograms of the cervical and lumbar spine, CTs of the 
cervical, thoracic, and lumbar spine, and a cerebral CT.  The 
CTs and myelograms of the cervical spine were interpreted to 
show no significant central stenosis of the cervical spine; 
there was right-sided neural foraminal stenosis at multiple 
levels and compression of nerve root sheaths on the right at 
multiple levels.  CT of the thoracic spine was interpreted to 
show 5-centimeter mass in the left upper lobe, normal liver 
and adrenals, small left effusion vs. pleural thickening and 
gallstones.  CTs and myelograms of the lumbar spine showed 
mild wedging at T12, degenerative disc disease on multiple 
levels of the lumbar spine, bulging annulus and mild 
spondylosis at L3-4, and osteoarthritis of the left 
sacroiliac joint.

Reports from private physicians covering the period from 
January 1990 to July 1995 focus on the veteran's back 
problems.  His primary complaint was constant neck and low 
back pain.  These reports do not address the degree of 
disability or the veteran's need for aid and attendance.  
They are summarized as follows:

Dr. C.L.Y.'s January 1990 report illustrates the veteran's 
back pathology, indicating two disintegrated vertebra in the 
cervical spine, old and new fractures in the thoracic spine, 
an old and new fracture in the lumbar spine, and a new 
compressed disc in the lumbar spine.  

In his January 1993 report, Dr. L.M.M. noted the absence of 
brachioradialis and bicep reflexes on the right, and ankle 
jerk reflexes on both sides.  There was also decreased 
sensation along L4 in the left leg and in the right arm in 
the volar surface of the arm and forearm.  Dr. M. also noted 
very abnormal cervical spine posture, which he opined could 
be corrected with axial traction.  He recommended 90/90 
traction and some physical therapy.  In March 1993, Dr. M. 
noted problems the veteran was having with his pain medicine 
interfering with the flow of urine.  Dr. M. changed the pain 
medication and prescribed a cervical traction apparatus.   In 
September 1993, Dr. M. noted that the veteran was still 
having problems with his feet.  Dr. M. referred the veteran 
to Mr. M, an old orthopaedic shoe fitter, and Mr. J.G., a 
golf pro, for some instruction on back pain and golfing.  Dr. 
M. noted that the veteran was currently walking five to six 
miles a day and was "obviously" not a candidate for 
"anything."  In July 1995, Dr. M. noted that the veteran 
was having significant problems with foot pain and has been 
unable to get about much until recently, when his last 
prescription of inserts arch supports, etc. enable him to 
begin walking.  The doctor noted that the low back and 
buttock pain had increased to the point where he believed low 
back surgery was imminent.

The veteran sought treatment from Dr. K.G.T. and P. Hospital 
between November 1986 and February following chest X-rays 
showing a density in the left upper lung zone.  A CT scan, a 
needle biopsy, bronchoscopy with cytologies and 
transbronchial biopsies, and skin tests were conducted.  The 
tests showed no cancer or infectious agents.  The veteran was 
treated with penicillin and Vibramycin, which showed some 
improvement in cough and malaise, but no significant change 
in the left upper lobe density.  Subjective complaints 
included dyspnea on exertion, increased sweats and weight 
loss.   The diagnostic impression was dry hacking cough 
associated with postnasal drip and excessive throat 
clearing-rule out rhinitis vs. sinus inflammatory disease 
and left upper lobe ovoid lesion with possible mediastinal 
widening-possibility of scar carcinoma.  The veteran 
followed up in April 1993, reporting significant improvement 
in sleeping and eating and in his symptoms of coughing and 
postnasal drip.  He continued to complain of endurance 
problems and fatigue.  The diagnostic impression was 
resolving pneumonia in the left upper lobe on penicillin 
therapy.  The veteran also underwent an overnight 
polysomnography (sleep study) at P. Hospital in January 1989.  
It was found to be normal for a person of the veteran's age, 
with no obstructive sleep apnea.

The veteran and his wife testified at a local hearing in 
September 1996.  The veteran's testimony is summarized as 
follows:

He questions the adequacy of his last VA examination.  
(Transcript (T.) at pp. 2, 26).  The veteran might not be 
able to get out of the house if there was a fire due to 
numbness in his lower extremities after sitting for 30 
minutes.  (T. at p. 2)  He has tingling due to disintegration 
in his cervical and thoracic spine.  He can not grasp and 
hold on to objects; he can use a doorknob.  (T. at p. 3)  He 
has problems with doorknobs on his really bad days.  He can 
not vacuum because he can't do the pushing-pulling motion and 
can't bend.  (T. at p. 8)  He can get into the shower, but 
not the bathtub.  He can bend 12 inches.  (T. at p. 18).  
Sometimes when he moves too quickly, he gets dizzy.  He has 
fallen.  (T. at p. 20)  He tries to leave the house at least 
once a day.  (T. at p. 25)  He drives his wife to the grocery 
store or to some other errands.  He drives an automatic; he 
can't handle a stick.  (T. at p. 26)  He has not left home 
alone for a long time.

The veteran's wife testified that the veteran can carry a 
glass of water, but he can not open a jar.  (T. at p. 3)  
Sometimes he has bad days.  (T. at p. 4)  She does most of 
the shopping.  (T. at p. 7)  She prepares the meals and does 
all the cleaning.  (T. at p. 8).  She and the veteran very 
seldom go out to dinner because it is very hard to get in and 
out of the car and in and out of a booth.  It's just easier 
to stay at home and eat.  (T. at p. 14).

II.  Analysis

A.  Effective Date of Special Monthly Pension

The Board notes initially that the earliest possible 
effective date for special monthly pension under the 
circumstances of this appeal is the date the claim was 
received.  A review of the record indicates that at the time 
special monthy pension was granted, the veteran was so nearly 
helpless that he required regular aid and attendance due 
primarily to a disorder involving his left foot.  
Specifically, the March 1999 VA examination report discloses 
that the lower left extremity was completely dysfunctional 
due to exquisite, profound foot pain.  The examiner concluded 
that the veteran's foot problems prevented him from 
protecting himself from the hazards of daily living and from 
carrying out such activities as shopping, housekeeping, 
cooking and laundry.  This was the first clear medical 
evidence indicating that the veteran was in need of aid and 
assistance.  The veteran fails to meet any other criteria for 
special monthly compensation, such as poor visual acuity, 
residence in a nursing home due to physical or mental 
incapacity, or being bedridden.

Further review of the record shows that although the 
veteran's foot problems were longstanding, going back at 
least eight to ten years, Dr. M. noted in as late as 
September 1993, that the veteran was walking five to six 
miles a day.  He was also inquiring about playing golf at 
that time.  Dr. M's records show that by July 1995, however, 
the veteran was having significant problems with his feet.  
Dr. M. does not address the extent of any disability or need 
for assistance with daily living.  
When the VA examined the veteran in May 1996, the examiner 
indicated that a sleeping disorder was the veteran's biggest 
complaint.  He concluded that the veteran's neck, back and 
foot disorder could be significant impairment to commuting 
back and forth to work; however, the examiner opined that the 
veteran appeared both mentally and physically capable of 
self-care.  The examination report from the VA examination in 
April 1997 does not address the totality and extent of the 
veteran's disabilities. 

The record reveals some significant differences in the 
veteran's condition between 1995 and 1999.  First, the 
examination reports in February 1995 and May 1996 do not 
indicate that the veteran was using a cane, whereas, it is 
noted first in April 1997 and noted again in March 1999.  The 
first indication that he was using a cane was when he 
testified to that effect in September 1996, which is 
consistent with the examination reports.  Another significant 
difference lies in the description of the veteran's symptoms 
over time.  The VA examiner in February 1995 described the 
veteran's gait as normal and no pain was noted upon 
examination.  In May 1996, the examiner described the 
veteran's gait as slow; no pain is noted on examination.  In 
April 1997, the examiner notes only an arthralgic gait due to 
left foot discomfort.  It is not until March 1999 that the 
veteran's pain was described as exquisite and profound.  
There is nothing in the veteran's private records that 
contradicts the progressive nature of his symptoms or the 
characterization of his symptoms by VA examiners.  The 
personal testimony by the veteran and his wife is also 
consistent, disclosing the gradual progression of his 
disability.

In this context, the Board must point out that there is no 
reasonable prospect that records from the Social Security 
Administration dated before the veteran filed his claim could 
alter the result in this matter.  First, there is no clear 
allegation such records would support the claim by showing 
not only that the veteran had an employment handicap, but 
that he was so severely disabled as to warrant a special 
monthly pension.  Even the lay evidentiary assertions in this 
matter attest to the progressive nature of the disability.  
Second, there is overwhelming evidence from the 1995-96 time 
frame, after the veteran filed his claim, that he did not 
meet the criteria for special monthly pension.  In 1995, for 
example, there is clear medical evidence that the veteran was 
deemed still capable of employment.  Accordingly, the Board 
concludes that pursuing the Social Security records on the 
facts of this case would amount to a highly speculative 
fishing expedition.  A highly speculative fishing expedition 
does not fall within the realm of actions that raise a 
"reasonable possibility" of substantiating the claim.  As 
such, further efforts to obtain such records are not mandated 
by the VCAA.

While the Board finds that there is objective support for the 
veteran's general characterization of his disability, the 
question of when his disability met the rating criteria also 
requires careful consideration of the objective evidence.  In 
this regard, the Board concludes that the VA examinations and 
private outpatient records must be given great probative 
weight.  In view of this record, the Board must conclude that 
the most probative medical evidence in this case is 
overwhelmingly against the claim for an earlier effective 
date.  In such circumstances, the benefit of the doubt 
doctrine is not for application.  Accordingly, the veteran 
has not demonstrated that he is entitled to an effective date 
earlier than March 31, 1999.
 
B.  Service Connection for Morton's Neuromas 

A review of the record reveals two conflicting VA opinions 
regarding service connection for Morton's neuroma.  The April 
1997 VA examiner opines that the veteran's current foot 
disorder is not service related, while the March 1999 VA 
examiner does find a causal link.  Specifically, the April 
1997 examination report explains that the current condition 
developed during the normal activities of adult life and was 
markedly aggravated by surgery.  The March 1999 examination 
report states that complaints of metatarsalgia on the left 
foot in 1944 to 1945 represents the early onset of the 
veteran's current foot condition.  In comparing the opinions 
of the two VA examiners, the Board notes that the April 1997 
examiner recorded a lengthy medical history of the veteran's 
foot problems.  The 1997 history notes that the veteran did 
have bilateral feet problems during service that are well 
documented.  The history continues that the veteran did not 
have problems with his feet for a "while" after he left the 
service, "then eventually he developed" problems with his 
left foot and underwent three surgical procedures.   The 
March 1999 report does not reference any treatment history of 
the foot disorder and incorrectly states that the veteran had 
left foot metatarsalgia, when the veteran's complaints 
pertained to both feet.  The Board further notes that the 
only references to dates of these surgeries, provided in the 
February 1995 VA examination report, places them in the late 
1980s.  The veteran's last complaint in service regarding his 
feet was in December 1944, some 14 months before he 
separated.  There is no indication of a foot problem at 
separation from service.  The record does not demonstrate 
ongoing complaints or treatment of a foot disorder, nor does 
the veteran allege such, from the time of his separation to 
the 1980s, a span of over 40 years.  Absent a showing of 
chronicity, the Board finds the April 1997 medical opinion, 
which finds no causal connection to service, is clearly 
entitled to greater probative weight since it both reflects a 
firmer foundation in the history of the disability and 
provides far more in the way of a rationale for the 
conclusion.  Accordingly, the Board finds the negative 
evidence against the claim clearly outweighs the positive 
evidence in favor of the claim.  Under these circumstances, 
the benefit of the doubt doctrine is not for application and 
the claim for service connection for Morton's Neuroma must be 
denied.



ORDER

Entitlement to an effective date prior to March 31, 1999, for 
special monthly pension is denied.

Entitlement to service connection for Morton's neuroma of the 
feet is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

